         Case 1:19-cr-00374-JMF Document 110 Filed 04/21/21 Page 1 of 3




April 20, 2021

Via Email

Hon. Jesse M. Furman
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

              Re:    United States v. Avenatti, No. 1:19-cr-00374-JMF

Your Honor:

        I represent Daily News, L.P., publisher of the New York Daily News. The Daily News
respectfully opposes the request from counsel for defendant Michael Avenatti to exclude
the press from sidebar discussions during voir dire (Docket No. 107) and requests that the
Court allow a single pool reporter to attend voir dire of potential jurors conducted at
sidebar in this case. This procedure, which has been permitted in various high-profile
cases in this Circuit in recent years, would protect the First Amendment and common-law
right of the press and the public to observe the jury selection process without in any way
infringing on the rights of the defendant or the potential jurors.

        The public and the press have a presumptive First Amendment and common-law
right of access to criminal proceedings, including the voir dire process. See Press
Enterprise Co. v. Superior Court of California, 464 U.S. 501, 508 (1984) (“Press Enterprise
I”). In Press Enterprise I, the Supreme Court noted that the “process of selection of jurors
has presumptively been a public process” throughout Anglo-American history. Id. at 505.
The Court held that the presumption of access to the jury selection process “may be
overcome only by an overriding interest based on findings that closure is essential to
preserve higher values and is narrowly tailored to serve that interest.” Press-Enterprise I,
464 U.S. at 510. See also ABC, Inc. v. Stewart, 360 F. 3d 90 (2d Cir. 2004) (vacating order
denying press access to voir dire in criminal trial of Martha Stewart).

       In Stewart, the Second Circuit found that the district court erred in conducting voir
dire proceedings in chambers and in refusing to allow a pool reporter to attend those
proceedings, and further held that the release of transcripts of the voir dire proceedings
was not sufficient to satisfy the First Amendment right of access. The Court rejected the
rationales for closure advanced by the district court, finding, inter alia, that “the district
court [] did not demonstrate a substantial probability that, absent closure, members of the
media would have either disrupted the proceedings or disclosed information that the court
had prohibited them from revealing” and that the court “did not point to any controversial
issue to be probed in voir dire that might have impaired the candor of prospective jurors.”
                                              1
         Case 1:19-cr-00374-JMF Document 110 Filed 04/21/21 Page 2 of 3




Stewart, 360 F.3d at 100. Finally, the Court noted that “the mere fact that the [case] has
been the subject of intense media coverage is not [] sufficient to justify closure.” Id. at 102.

        As for the release of transcripts of the voir dire proceedings, the Second Circuit held
that transcripts are not inherently an adequate substitute for contemporaneous access,
since “one cannot transcribe an anguished look or a nervous tic.” Stewart, 36 F.3d at 99.
The Court went on to conclude that “the ability to see and to hear a proceeding as it unfolds
is a vital component of the First Amendment right of access . . . ‘[w]here a right of access
exists, a court may not deny access to a live proceeding solely on the grounds that a
transcript may later be made available.’” Id. (citation omitted).

       Here, as in Stewart, there is no “overriding interest” in closure sufficient to
overcome the right of access. While the voir dire proceedings here are taking place in the
courtroom, not in chambers as in Stewart, the right of access to voir dire proceedings is
meaningless if significant portions of those proceedings are conducted at closed sidebar
such that the press and public cannot not hear the proceedings or observe the reaction of
prospective jurors to specific questions.

        Recognizing this fact, numerous judges in this court and in the Eastern District of
New York have permitted the press to designate a pool reporter to be present at sidebar
voir dire proceedings in high-profile criminal cases. This procedure was followed, for
example, in the trial of former New York State Senator Dean Skelos before Judge Kimba
Wood in 2015, as well as the earlier criminal trials of Imelda Marcos, Sheik Omar Abdel
Rahman, John Gotti, and Vincent Giganti, among others.1 More recently, in 2017, Judge Kiyo
Matsumoto in the Eastern District permitted a pool reporter to attend individual voir dire
of potential jurors at sidebar in the criminal trial of Martin Shkreli, with the caveat that the
jurors would not be referred to by name until the end of the trial and that the court would
retain the discretion to excuse the pool reporter from limited portions of the voir dire if a
juror so requested or if the court determined that the presence of the reporter would
inhibit the potential juror’s candor. United States v. Shkreli, 260 F.Supp.3d 257 (E.D.N.Y.
2017). Judge Matsumoto further permitted the press to obtain a transcript of all juror
sidebars, including any portion from which the pool reporter was excused. Id. at 264.




1Defense counsel’s letter states that there is no order on the docket in Mr. Avenatti’s prior
case, United States v. Avenatti, 19 Cr. 373 (PGG) (“the Nike case”), permitting a pool
reporter to attend voir dire at sidebar in that proceeding. But regardless of whether an
order was issued on this topic in the Nike case, it appears to be undisputed that a New York
Post reporter was, in fact, present at voir dire sidebars. See letter from Mr. Avenatti’s
counsel (Docket No. 107) at Fn. 5, confirming the presence of a New York Post reporter at
voir dire sidebar discussions.
                                               2
         Case 1:19-cr-00374-JMF Document 110 Filed 04/21/21 Page 3 of 3




        Defense counsel relies heavily on United States v. King, 140 F.3d 76 (2d Cir. 1998).
But King involved a very different set of concerns than those at issue here. As the Second
Circuit later noted in Stewart, the voir dire examinations in King

       explored the racial views of potential jurors; given the prevailing national
       consensus concerning the evils of racism, the district judge recognized that
       potential jurors were unlikely to admit openly to harboring racist views. No
       similarly sensitive or contentious lines of questioning were here identified by
       the district court.

Stewart, 360 F.3d at 101. Here, as in Stewart, there does not appear to be any unusually
sensitive or contentious lines of questioning that will pervade the voir dire process akin to
the fraught topic of racism. And the King court itself noted that “we do not mean to suggest
that public access to jury voir dire questioning may be routinely or even occasionally
limited by the mere possibility that public questioning might inhibit the candor of the voir
dire responses.” King, 140 F.3d at 82-83.

        Contrary to defense counsel’s suggestion, allowing the press to cover voir dire
sidebar discussions is not “rare and discouraged.” Docket 107 at p. 4. Counsel relies on
King for this proposition, but in fact the King court simply noted that while it is rare for the
press to actually report on voir dire proceedings, because such proceedings often are not
terribly interesting, “the opportunity of the public and the press to attend criminal
proceedings normally makes some contribution to the fairness of trials and the perception
that justice is done.” Id. Indeed, as noted above, courts in this Circuit frequently allow a
pool reporter to attend voir dire sidebars.

       Accordingly, the Daily News respectfully requests that a pool reporter be permitted
to attend voir dire proceedings at sidebar in this case.2

                                            Respectfully submitted,

                                            /s/ Matthew A. Leish

                                    The Clerk of Court is directed to docket this letter. Further, Defendant
cc:    Robert M. Baum, Esq.         is granted leave to file a reply - responding to the Government's
       Tamara L. Giwa, Esq.         forthcoming letter and to the two letters filed on behalf of members of
       Andrew J. Dalack, Esq.       the press - no later than April 26, 2021. SO ORDERED.
       Robert Sobelman, Esq
       Matthew Podolsky, Esq.
                                                                                         April 21, 2021
2Defense counsel also note in their letter that they “anticipate opposing the release of
completed juror questionnaires until the trial is complete.” Docket 107 at Fn. 1. The
presumption of access applies to juror questionnaires, and the Daily News therefore
requests an opportunity to address this topic and to seek contemporaneous access to the
completed questionnaires if and when defense counsel actually raise the issue.
                                               3
